Allowance
	Claims 1-22 are hereby deemed patentable. 
The specific limitations of “wherein a layer of the assembly has been removed to 14expose a metal conductor material of the assembly at an 15exposed area, and the potting compound adheres directly 16onto the metal conductor material at the exposed area” in Claim 1, and similarly in Claim 9, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Nakazawa (US Patent 4,546,412) discloses an electronic module, 2comprising a housing 1, an electronic assembly 2 arranged 3at least partially in an interior space in the housing, and  4a potting compound 3, 9 at least partly filling a remainder of 5the interior space in the housing, 6wherein the electronic assembly includes electrical 7contacts 6, 7 that are routed through passage points in a 8housing wall of the housing, out of the interior space in 8the housing, to outside of the housing, 1owherein the potting compound covers the passage points 11in the housing wall at which the electrical contacts are 12routed through the housing wall. 
However, Nakazawa does not disclose 13wherein a layer of the assembly has been removed to 14expose a metal conductor material of the assembly at an 15exposed area, and the potting compound adheres directly 16onto the metal conductor material at the exposed area.
Ott et al. (US Publication 2015/0173227) discloses an electronic module, 2comprising a housing 2, 24, an electronic assembly 8 arranged 3at least partially in an interior space in the housing, and  4a potting compound 17 at least partly filling a remainder of 5the interior space in the housing, 6wherein the electronic assembly includes electrical 7contacts 7 that are routed through passage points in a 8housing wall of the housing, out of the interior space in 8the housing, to outside of the housing, 1owherein the potting compound covers the passage points 11in the housing wall at which the electrical contacts are 12routed through the housing wall. 
However, Ott does not disclose 13wherein a layer of the assembly has been removed to 14expose a metal conductor material of the assembly at an 15exposed area, and the potting compound adheres directly 16onto the metal conductor material at the exposed area.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841